 NABET, AFL-CIO, CLCNational Association of Broadcast Employees andTechnicians, AFL-CIO, CLC (NABET) andMetromedia, Inc. and International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada (IATSE). Case 31-CD-173June 10, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge duly filed on September 8, 1976,and amended on September 10, 1976, by Metrome-dia, Inc., hereinafter called Metromedia or theEmployer, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 31, issued a complaint and notice of hearingon September 23, 1976, against National Associationof Broadcast Employees and Technicians, AFL-CIO, CLC, hereinafter called NABET or Respon-dent. The complaint alleges that Respondent hadengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(D) of theNational Labor Relations Act, as amended. Insubstance, Respondent is alleged to have violated theAct by threatening a strike and refusal to handle andprocess videotape produced by Metromedia's minia-ture electronic videotape camera (herein called theminicam) when such camera and related equipmentare operated by employees represented by Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada, hereinafter called IATSE. Thecomplaint alleges that Respondent has failed andrefused to honor or abide by the Board's Decisionand Determination of Dispute,l in which the Boardawarded the work of newsgathering by use of theminicam to Metromedia's employees represented byIATSE. The complaint further alleges that an objectof Respondent's conduct has been, and is, to force orrequire Metromedia to assign the operation of theminicam to employees who are members of, orrepresented by, Respondent, rather than to Met-romedia's employees who are members of, orrepresented by, IATSE. On September 29, 1976,Respondent filed an answer denying the commissionof any unfair labor practices.On January 13 and 14, 1977, Metromedia, Respon-dent, IATSE, and the General Counsel entered into amotion to transfer proceedings to the Board andstipulation of facts. The parties agreed to waive aI International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada (Metromedia, Inc.), 225230 NLRB No. 7hearing before an Administrative Law Judge and theissuance of an Administrative Law Judge's decision,agreeing to submit this proceeding directly to theBoard for findings of fact, conclusions of law, andorder. The parties stipulated that the entire recordbefore the Board in this matter, in addition to theirformal stipulation and the exhibits thereto, shouldconsist of the following: (a) the charge and amendedcharge; (b) the complaint and notice of hearing; (c)answer to the complaint; (d) the official transcriptand exhibits of the 10(k) proceeding in Case 31-CD-161; and (e) the Board's Decision and Determinationof Dispute in Case 31-CD-161.On March 2, 1977, the Board approved thestipulation of the parties and ordered the proceedingtransferred to the Board, granting permission for thefiling of briefs. Thereafter, all the parties filed briefsin support of their respective positions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation and exhibitsthereto, the briefs, and the entire record in this case,the Board makes the following:Findings of Fact1. THE BUSINESS OF THE EMPLOYERMetromedia, Inc., is, and at all times materialherein has been, a corporation duly organized under,and existing by virtue of, the laws of the State ofDelaware. Metromedia maintains its office andprincipal place of business in New York, New York,where it is engaged in the operation of 12 radio and 6television broadcasting stations in 10 States, includ-ing television station KTTV in Los Angeles, Califor-nia. Metromedia's annual gross revenues derivedfrom the operation of said radio and televisionstations is in excess of $500,000.The parties stipulated, and we find, that Metrome-dia, Inc., is, and at all times material herein has been,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Respon-dent National Association of Broadcast Employeesand Technicians, AFL-CIO, CLC, and InternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States andNLRB 785 (1976). This decision will hereinafter be referred to as Case 31-CD-161.2 In lieu of filing a brief, IATSE requested that the Board refer to thebrief it filed in the 10(k) proceeding in Case 31 CD-161.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanada, are labor organizations within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn January 6, 1976,3 Metromedia filed a chargeagainst IATSE in Case 31-CD-161 alleging thatIATSE had violated Section 8(bX4)(D) of the Act byengaging in certain conduct with an object of forcingor requiring Metromedia to assign the operation ofthe minicam to employees represented by IATSErather than to employees represented by NABET.4Pursuant to Section 10(k) of the Act, a hearing wasduly held in which all parties, including NABET,fully participated. On July 30, the Board issued itsDecision and Determination of Dispute.5The Boardconcluded, after assessing all relevant factors, thatMetromedia's employees represented by IATSE"were entitled to perform the work of newsgatheringby use of the Akai electronic camera [minicam]."6As more fully described in that decision, the Boardrejected certain contentions made by NABET thatthe notice of the 10(k) hearing should be quashed.Chief among those contentions, which has continuedrelevance in the present proceedings, was NABET'sassertion that there existed a voluntary method ofadjustment of the dispute which was binding on allthe parties. In this regard, NABET cited an order ofthe United States District Court for the CentralDistrict of California directing that a tripartitearbitration proceeding be conducted.7However, wedetermined that the court-ordered arbitration wasnot a voluntary method of adjusting the dispute,noting that IATSE's appeal of the court orderindicated its lack of consent to be bound by thearbitration award, and further noting that neither ofthe collective-bargaining contracts between Met-romedia and IATSE and NABET, respectively,provides for tripartite arbitration.On August 3, the Regional Director for Region 31dismissed the charge against IATSE in Case 31-CD-161.8 On August 23, Metromedia filed with thedistrict court a motion for rehearing to determinewhether the court would, in view of the Board'sDecision and Determination of Dispute, dissolve or3 All dates are in 1976 unless otherwise indicated.4 Metromedia initially assigned the operation of the minicam toemployees represented by IATSE. NABET filed a grievance protesting theassignment. IATSE responded with a letter threatening to take economicaction if the assignment to its members were changed.I Metromedia, Inc., supra, fn. I.6 The Employer had assigned the work of editing the videotape producedby the minicam to employees represented by NABET. This work was notthen, and is not now, in dispute.I NABET originally requested that the court issue an order compellingarbitration between it and Metromedia to resolve NABETs grievance.vacate its order compelling tripartite arbitration. Acopy of said motion was sent to NABET.On August 24, NABET's attorney sent a letter toMetromedia, pertinent portions of which are asfollows:I have received copies of documents filed ...on behalf of Metromedia, Inc., seeking orders ofthe United States District Court either vacating orstaying its order compelling arbitration....You are hereby placed upon notice that in theevent any order is made by the District Court, orany other court, which adversely affects thecommencement of this arbitration hearing onOctober 13, 1976, or if for any reason Metrome-dia seeks to further delay this arbitration, or failsto appear at said arbitration, NABET willimmediately strike and refuse to handle andprocess any and all videotape produced by themini-camera when such camera and videotapeequipment is operated by an employee or employ-ees represented by a union other than NABET....[Y]our conduct in seeking to vacate orstay the order compelling arbitration. ..is a stepNABET cannot tolerate without taking the stepsindicated above.The charge giving rise to the present proceeding,based upon the letter quoted above, was filed againstNABET by Metromedia on September 8. OnOctober 12, the district court vacated its ordercompelling tripartite arbitration and continued ineffect its previous order which stayed the arbitrationbetween NABET and Metromedia over NABET'sgrievance.B. Contentions of the PartiesNABET asserts that the complaint in this caseshould be dismissed, citing several reasons in supportof this contention. Initially, NABET contends that,pursuant to the Board's Rules and Regulations,Series 8, as amended, a 10(k) hearing must be held onthe present charge against it. NABET asserts that theBoard has no authority to proceed with an unfairlabor practice proceeding in the absence of such aBipartite arbitration was so ordered. Metromedia subsequently requestedthat the court compel a consolidated arbitration of the work assignmentdispute under its respective contracts with NABET and IATSE. The courtordered tripartite arbitration and stayed the bipartite proceeding previouslyordered.s The dismissal of the charge was pursuant to Sec. 102.91 of the Board'sRules and Regulations, Series 8., as amended. This section provides that thecharge will be dismissed where the Board determines that employeesrepresented by the charged union (in this case, IATSE) are entitled toperform the work in dispute.76 NABET, AFL-CIO, CLChearing. NABET claims that the Board is not entitledto rely on its decision in Case 31-CD-161 as a basisfor issuing the present complaint alleging thecommission of an unfair labor practice by NABET,as it was not the union against whom charges hadbeen filed in that case. It is contended that suchreliance would be proper in further unfair laborpractice proceedings only if NABET were thecharged union and then only if it refused to complywith the Board's award. NABET further argues thatits letter of August 24 was not a threat within themeaning of Section 8(bX4)(D), as it was not anattempt to force a reassignment of the disputed work.Rather, NABET urges that its letter was a lawfulrequest for arbitration pursuant to its contract withMetromedia and pursuant to the court's arbitrationorder. NABET claims that it was lawful to threaten astrike if the Employer failed to fulfill its contractualobligation to arbitrate NABET's grievance.The General Counsel argues, contrary to NABET,that there is no requirement in the Board's Rules andRegulations that a second 10(k) hearing be conduct-ed to resolve the same dispute. The General Counselanalogizes this case to cases in which the Board hasheld that, where an unfair labor practice is basedupon a union's noncompliance with the Board'saward after a 10(k) hearing, such award and themerits of the dispute are not open to review in therelated unfair labor practice proceeding. Thus, theGeneral Counsel contends that NABET is bound bythe Board's award in Case 31-CD-161, noting thatNABET was a party to those proceedings andparticipated fully therein. Furthermore, according tothe General Counsel, a new hearing would be futile,not only because the Board would be bound by itsprior award, but also because NABET and the otherparties stipulated that there was no new evidence topresent other than the August 24 letter, which is inevidence before the Board as part of the parties'stipulation.Additionally, the General Counsel asserts thatNABET's August 24 letter is indeed a threat to strikecontingent upon the Employer's continued assign-ment of the operation of the minicam to employeesrepresented by IATSE. Assuming arguendo that theletter was designed to force the Employer to submitto arbitration, the General Counsel claims that athreat within the meaning of Section 8(b)(4)(D) ispresent, as the Board had already issued its award ofthe work, and by attempting to pressure theEmployer to assign the work to its members until the9 Dock Builders, Shorers, House Movers, Pile Drivers and FoundationWorkers, Local Union No. 1456, United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Vibroflotation Foundation Company), 203 NLRB 381(1973).'° Local 157, United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada, A FL-CIO (L & K Contracting Company), 190 NLRB 346 (1971).arbitration process was completed, as well as byattempting to force the Employer to submit toarbitration in the face of the Board's award, NABETwas seeking to undermine the Board's superiorauthority to resolve jurisdictional disputes, thusevidencing an intention not to be bound by theBoard's award.The Employer agrees with the arguments of theGeneral Counsel and reiterates the position that asecond 10(k) hearing would be pointless. TheEmployer claims that NABET is continuing todemand arbitration of a dispute that has alreadybeen settled.C. Analysis and ConclusionsWe are of the opinion that to conduct a second10(k) hearing in this case would be an exercise infutility. At the outset, there is no requirement in theBoard's Rules and Regulations that a second hearingbe held to determine the merits of a dispute that hasalready been decided by the Board. Additionally, theparties, including NABET, have stipulated that, if anew hearing were held, they would have no newevidence to introduce, save for NABET's letter ofAugust 24. The parties have stipulated to theexistence of that letter and to the fact that it is theonly activity which has occurred since the Board'sissuance of its decision in Case 31-CD-161 whichwould have any effect on that decision. We haveconsistently held that, in the absence of newlydiscovered evidence, the Board's award of work in a10(k) proceeding is not open to review by anAdministrative Law Judge in a related unfair laborpractice proceeding.9More importantly, we haveheld that, where parties waive a hearing before anAdministrative Law Judge and call upon the Boardto render a decision in an unfair labor practiceproceeding related to a 10(k) award, the Board itselfwill adhere to its determination in the underlying10(k) determination, where no new evidence ispresented in the related unfair labor practice pro-ceeding.'0We do not think that the August 24 letteris the kind of new evidence which would warrant therelitigation of the merits of the underlying workdispute. To invoke the 10(k) process where allmaterial issues regarding the merits of the disputehave previously been decided by the Board would bepointless, as there are no matters requiring a newhearing.'11 Bricklayers, Stone Masons, Marble Masons, Tile Setters and TerrazzoWorkers Local Union No. I of Tennessee and Bricklayers, Masons andPlasterers International Union of America (Shelby Marble & Tile Co.), 195NLRB 123(1972).77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf we were to conduct a second 10(k) hearing basedupon the alleged threats contained in the August 24letter, we would be forced to expend valuable timeand effort only to arrive at the same conclusion wehave already reached. A new 10(k) decision wouldnot differ from that already issued in our determina-tion as to whether the August 24 letter constitutedreasonable grounds to believe that a violation ofSection 8(b)(4)(D) had occurred. As the lettercontains a threat to take economic action based uponthe Employer's assignment of the work, we would, nodoubt, find that such reasonable cause existed.Proceeding to the merits of the dispute and consider-ing ourselves bound by our prior award, we wouldagain award the disputed work to employees repre-sented by IATSE, rather than to employees repre-sented by NABET. Since NABET would be theunion against whom the charges had been filed andsince the award of work would not be to its members,NABET would be ordered to submit evidence ofcompliance with the Board's award. Failing suchcompliance, NABET would be charged with anunfair labor practice. There is no question but thatthe Board, in the unfair labor practice proceeding,would find that NABET violated Section 8(b)(4)(D),both by its initial threats to take economic action andby its failure to comply with the 10(k) award.NABET itself, while insisting that a second 10(k)hearing should be held, inconsistently admits thatsuch a hearing may indeed be futile. It recognizesthat, if the Board were to reach the merits of thedispute in a second hearing, it would be bound by itsprior determination and that the results would not bechanged.We see no reason to go through the involvedprocedure of a second 10(k) hearing merely to arriveat the same conclusion we have already reached inCase 31-CD-161. To permit such a procedure wouldbe to allow NABET to have a second opportunity tolitigate issues already decided. NABET fully partici-pated in the prior 10(k) hearing and the issues thereinwere fully litigated and carefully considered by theBoard. We now have before us a charge that NABEThas violated the Act by not complying with theBoard's award, much in the same manner as wewould have a charge if NABET failed to comply witha new 10(k) determination, for the results of bothdeterminations are, and would be, the same, andthere is no reason to believe that NABET wouldcomply with one if, as we find infra, it, has failed tocomply with the other. Such a charge calls not for anew 10(k) hearing, but for an unfair labor practiceproceeding.We turn now to an examination of the August 24letter to determine if an unfair labor practice hasbeen committed. We reject NABETs contention thatits letter was not a threat to force a reassignment ofthe work. The letter clearly indicates NABETsintention to strike as long as the Employer continuedto assign the operation of the minicam to employeesrepresented by IATSE. Considering the fact that theBoard had issued its award of the work to employeesrepresented by IATSE, we are of the opinion that thethreat to strike clearly shows that NABET did notintend to be bound by the Board's award.We further reject NABET's claim that its letter wasa lawful request that the Employer fulfill its contrac-tual obligation to arbitrate its grievance over thework assignment. Having been vindicated in its workassignment by the Board, the Employer was withinits rights to petition the district court to vacate itsorder compelling tripartite arbitration, realizing thatsuch arbitration would serve no purpose in the faceof the Board's award. NABET claims that thearbitration should have taken place in any event,arguing that, in the event the arbitrator determinedthat NABET should perform the work, the Employ-er, obviously faced with conflicting decisions of theBoard and the arbitrator, could easily obtainpreference for the Board's decision by taking its caseto court. We see no reason to force the Employer togo to court to obtain a ruling that the Board'sdecision would prevail over that of an arbitrator.'sWe arrive at the same conclusion as did the districtcourt in vacating the tripartite arbitration order,namely, that further proceedings by an arbitratorwould be in vain, as the Board's decision would takeprecedence regardless of whether the arbitratoragreed with that decision. We are of the opinion that,by continuing to demand arbitration of a disputealready settled by the Board in a decision takingprecedence over that of an arbitrator, NABET wasattempting to undermine the Board's authority toresolve jurisdictional disputes, thus further evidenc-ing its intention not to be bound by the Board'saward.Considering all the circumstances herein, particu-larly NABETs threat to strike if employees repre-sented by IATSE continued to operate the minicamand its continuing demand for arbitration of adispute already concluded by the Board, we are ofthe opinion that NABET has demonstrated anintention not to abide by our award. Accordingly, wefind that Respondent, by its entire course of conduct,has violated Section 8(b)(4)(ii)(D) of the Act.12 Carey v. Westinghouse Electric Corporation, 375 U.S. 261 (1964).78 NABET, AFL-CIO, CLCIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe conduct of Respondent, as set forth above,occurring in connection with Metromedia's opera-tions, has a close, intimate, and substantial relation-ship to trade, traffic, and commerce among theseveral States and tends to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(b)(4)(ii)(D) of the Act, we shallorder that Respondent cease and desist therefromand take certain affirmative action designed toeffectuate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent National Association of BroadcastEmployees and Technicians, AFL-CIO, CLC, andInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada are labor organizationswithin the meaning of Section 2(5) of the Act.2. Metromedia, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.3. By refusing to comply with the Board'sDecision and Determination of Dispute in Case 31-CD-161; by inducing and encouraging individualsemployed by Metromedia to engage in a strike orrefusal in the course of their employment to performservices; and by threatening, restraining, and coerc-ing Metromedia, an object in each case being to forceor require Metromedia to assign to employeesrepresented by or members of Respondent, ratherthan to employees represented by or members ofInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada, the work of operating theminiature electronic videotape camera, Respondenthas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(4)(ii)(D)of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,National Association of Broadcast Employees andTechnicians, AFL-CIO, CLC (NABET), Los An-geles, California, its officers, agents, and representa-tives, shall:1. Cease and desist from refusing to comply withthe Board's Decision and Determination of Disputein Case 31-CD- 161; inducing or encouraging indivi-duals employed by Metromedia, Inc., to engage in astrike or refusal in the course of their employment toperform any services; threatening, restraining, orcoercing Metromedia, Inc., where an object in eachcase is to force or require Metromedia, Inc., to assignthe work of operating the miniature electronicvideotape camera to employees represented by ormembers of Respondent, rather than to employeesrepresented by or members of International Allianceof Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,except insofar as such conduct is permitted underSection 8(b)(4)(D) of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix." 13Copies ofsaid notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 31 for posting byMetromedia, Inc., if it is willing, at all locations uponthe premises where notices to its employees arecustomarily posted.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."79 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with the Board'sDecision and Determination of Dispute in Case31-CD-161 set forth in 225 NLRB 785, awardingthe operation of the miniature electronic video-tape camera to employees who are members of orrepresented by International Alliance of Theatri-cal Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada;and WE WILL NOT induce or encourage individualsemployed by Metromedia, Inc., to engage in astrike or refusal in the course of their employmentto perform any services.WE WILL NOT threaten, restrain, or coerceMetromedia, Inc., where an object is to force orrequire Metromedia, Inc., to assign the work ofoperating the miniature electronic videotapecamera to members of or employees representedby us, rather than to members of or employeesrepresented by International Alliance of Theatri-cal Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada,except insofar as such conduct is permitted underSection 8(bX4Xd) of the National Labor Rela-tions Act, as amended.NATIONAL ASSOCIATIONOF BROADCASTEMPLOYEES ANDTECHNICIANS, AFL-CIO,CLC (NABET)80